Citation Nr: 0632760	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently rated as 20 percent disabling.

2  Entitlement to a total disability rating based upon 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel



INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from September 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002.  A 
statement of the case was issued in February 2004, and a 
substantive appeal was received in March 2004.  


FINDINGS OF FACT

1.  There is x-ray evidence of degenerative joint disease of 
the right knee, but there is no recurrent subluxation or 
lateral instability; there is no additional functional loss 
due to pain, weakness, incoordination, or fatigue so as to 
limit flexion to 30 degrees or less or so as to limit 
extension to 15 degrees or more.

2.  The veteran's only service-connected disability involves 
his right knee; this disability does not preclude 
substantially gainful employment consistent with his 
education and occupational background.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for the service-connected right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5003, 5256-5262 
(2006). 

2.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The October 2003 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the October 2003 VCAA letter implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

Although the October 2003 letter was sent to the appellant 
after the December 2003 rating decision, the veteran has not 
been harmed.  The veteran had notice prior to certification 
and had an opportunity to submit or identify evidence in 
response to the VCAA notice.  The RO effectively reviewed and 
readjudicated the claim in February 2004.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided an October 2003 
VCAA letter with notice of what type of information and 
evidence was needed to substantiate the claims for service 
connection, but there has been no notice of the types of 
evidence necessary to establish a disability rating for his 
disability claim or the effective date of the disability.  To 
the extent that such notice may be deficient in any respect, 
the matter is effectively moot in light of the following 
decision which finds that the preponderance of the evidence 
is against the veteran's claim for a higher rating.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  It appears that all available 
pertinent records, in service and VA, have been obtained.  
Also, the veteran was afforded a VA examination in July 2002.  
Further, the veteran was scheduled for another examination in 
January 2004, but he did not report.  He subsequently 
indicated that he had canceled that examination when he 
learned it would be like the previous one.  The April 2004 
Supplemental Statement of the Case (SSOC) asked the veteran 
to notify the Regional Office (RO) if he was willing to 
report for an examination, but he did not respond.  In a 
September 2006 Appellant's Brief, the veteran's 
representative asked the Board to consider another 
examination, but the representative did not convey that the 
veteran was willing to report.  Without an affirmative 
indication that the veteran is now willing to report, the 
Board finds that no useful purpose would be served by 
delaying appellate review.  

It is unfortunate, given the veteran's assertions as to the 
severity of his disability and the effect on his 
employability, that he has failed to cooperate with VA by 
reporting to the scheduled examination which might have 
resulted in a clearer picture of his disability.  Although VA 
has a duty to assist claimaints in providing appropriate and 
thorough VA medical examinations, the veteran also has a duty 
to cooperate and appear for his examinations.   See 38 C.F.R. 
§ 3.159.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  In this regard, he was asked to furnish private 
medical evidence or to complete authorization forms if he 
wished VA to obtain those records, but he has failed to 
respond.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.  The Board 
must proceed to review his appeal based on the evidence now 
of record. 

Analysis

Right Knee Disability 

The issue on appeal involves the veteran's request for an 
increased disability evaluation for a service-connected 
disability.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10.

In a June 2000 VA clinical evaluation, the veteran's 
collateral and cruciate ligaments were tight.  There was no 
effusion.  There was moderate tenderness around the 
anteromedial joint line.  There was no ecchymosis or 
erythema.  X-rays showed diminished joint space, especially 
medially.  There were arthritic changes noted.  The veteran 
was diagnosed with chronic right knee pain with degenerative 
arthritis.

In a July 2000 clinical evaluation, the veteran complained of 
knee pain, which he stated had gotten worse.  He reported the 
inability to work because of his knee pain.

In a July 2001 VA clinical evaluation, the veteran requested 
an Ortho referral for his right knee pain.  It was noted that 
the veteran had a history of chronic right knee pain.  
Further, x-rays revealed degenerative arthritis.  The veteran 
was later seen in October 2001.  He reported 15 years of 
right knee pain since falling in the mid 1980's.  According 
to the veteran, the pain progressed to the point that the 
veteran was not able to perform his job.  The veteran 
intermittently used crutches to ambulate.  The veteran took 
ibuprofen with some relief, and had not had formal physical 
training.  Upon examination, the knee had medial joint line 
tenderness with no instability.  Range of motion was from 0 
to 120 degrees.  There was no crepitus or effusion.  The knee 
had varus alignment.

X-ray weightbearing showed significant degenerative joint 
disease on the medical compartment with well preserved 
lateral compartment (though there was an osteophyte).  There 
were patellofemoral osteophytes.  Given the size, weight, 
age, with preserved knee range of motion and stability, the 
examiner indicated that the veteran may be a candidate for 
high tibial osteotomy.

At the time of the July 2002 VA examination, the examiner 
noted that x-rays from October 2001 revealed marked medial 
compartment narrowing, slight widening of the lateral 
compartment, and varus deformity from marginal osteophyte 
formation.  There was moderately advanced degenerative 
arthritis of the right knee, most prominently involving the 
medial compartment, where the associated varus deformity was 
noted.  It was further noted that the veteran had a history 
of medial meniscectomy because of a 1981 injury; the 
meniscectomy was performed in 1982.  It was further noted 
that the veteran had a history of ongoing right knee problems 
that have worsened over the years.  At the time, the veteran 
seemed to have moderate degenerative changes in the right 
knee, particularly notable in the medial compartment.  Range 
of motion of the right knee was 0 to105 degrees.  Due to the 
veteran's obesity and right knee problems, his walking 
abilities were limited to a couple of blocks at a time.  

VA clinical records dated in February and July 2003 refer to 
complaints of knee pain.  At the time of the February 2003 
consultation, the veteran was requesting a steroid injection 
of the right knee.  At that time, examination revealed no 
swelling/erythema of the right knee, but there were multiple 
superficial scratches around the knee.  The scratches were 
apparently due to rose bushes.  The July 2003 clinical record 
is to the effect that the veteran was exercising daily and 
that his right knee continued to be painful.  Right knee 
crepitus was reported on examination. 

The RO has assigned a 20 percent rating for the left knee.  
After reviewing the available evidence, the Board is unable 
to find that a rating in excess of 20 percent is warranted.  

In order to assign a rating in excess of 20 percent under 
Codes 5260 or 6261, flexion would have to be limited to 15 
degrees or less, or extension would have to be limited to 20 
degrees or more.  It appears from the available medical 
records that range of motion is from 0 to 105 degrees.  
Although the veteran does complain of pain, there is no 
persuasive objective evidence that there is additional 
functional loss due to pain (or weakened movement, fatigue, 
or incoordination) so as to limit flexion and/or extension to 
the degree required by the diagnostic criteria for a rating 
in excess of 20 percent.  

There is also no basis for assignment of a rating in excess 
of 20 percent under any other applicable criteria.  VA 
examination and clinical records do not show recurrent 
subluxation or lateral instability, and Code 5257 is 
therefore not applicable.  Further, application of Code 5258 
would not benefit the veteran since the highest available 
rating is 20 percent.  Code 5259 is also not for application 
since the highest available rating is 10 percent.  There is 
no evidence of ankylosis to warrant application of Code 5256, 
and the record does not show nonunion of the tibia and/or 
fibula or malunion of the tibia and/or fibula with marked 
knee disability.  There is therefore no basis for a rating in 
excess of 20 percent under Code 5262.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such 'an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  38 
C.F.R. § 3.321(b)(1).  In this regard, there is no evidence 
that the symptomatology has necessitated frequent periods of 
hospitalization or marked interference with employability.  
The records in the claims file do not reflect frequent 
periods of hospitalization.  The Board acknowledges the 
veteran's contentions regarding the degree of impairment of 
working capacity resulting from the service-connected right 
knee disability, but the record does not include any 
persuasive evidence supporting the veteran's assertions.  The 
assigned scheduler ratings are intended to represent the 
average impairment in earning capacity resulting from 
service-connected disability.  38 C.F.R. § 4.1.  The Board 
finds that the veteran's symptomatology does not rise to a 
level which equates to marked interference with the veteran's 
employability so as to render impracticable the application 
of regular schedular standards.  38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the Board does not doubt that the veteran 
continues to suffer impairment associated with his service-
connected right knee disability.  The main complaint appears 
to be of pain and some limitation of flexion.  However, even 
considering additional functional loss due to pain (as well 
as due to any weakness, incoordination, and/or fatigue), the 
disabilities simply do not meet the regulatory criteria for 
ratings in excess of the current 20 percent.  

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340 and 4.16(a).  If, however, there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances, apart from any nonservice-connected conditions 
and advancing age, which would justify a total rating based 
on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for 
an extra-schedular disability when there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

Entitlement to a total rating must be based solely on the 
impact of the veteran's service-connected disabilities on his 
ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

Service connection is in effect for right knee disability 
rated 20 percent disabling.  This is the veteran's only 
service-connected disability.  Thus, the percentage criteria 
listed in this provision is not met.

In support of his claim, the veteran submitted several 
statements.  He has reported that he has a high school 
education.  The veteran has also indicated that he had been 
employed as a logger, truck driver, and employed in the 
building industry.  The veteran's main contention is that he 
had been unemployed since 2000 due to his disability.  He 
noted that the pain in his right knee forced him to quit his 
last job and prevents him from obtaining employment in the 
line of work for which he is qualified.

After reviewing the evidence of record, the Board finds that 
the evidence does not support a finding that the veteran's 
service-connected disabilities alone are of such severity as 
to preclude substantially gainful employment.  In making this 
decision, the Board concedes that the veteran's service 
connected disability might preclude certain types of 
employment, however, there is no evidence that all forms of 
employment, particularly of a sedentary nature, are precluded 
by the veteran's right knee disability.  As was noted in Van 
Hoose:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a).

Van Hoose, 4 Vet. App. at 363.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to TDIU 
benefits.  The evidence does not demonstrate that the veteran 
is unable to secure or follow a substantially gainful 
occupation solely by reason of his service-connected 
disability when consideration is given to his education and 
work experience.  The Board acknowledges that his knee 
disability might very well result in some impairment in jobs 
which require a great deal of movement and/or physical 
exertion.  However, there is no evidence suggesting that more 
sedentary occupations requiring only a high school education 
are precluded by the right knee disability.  In sum, there is 
no persuasive evidence of record demonstrating that the 
veteran's service-connected disability alone renders him 
unemployable, nor is the evidence in a state of equipoise on 
that question.  As such, the veteran's claim for a TDIU is 
denied.

Conclusion

The Board's determinations in this decision are based on the 
available evidence of record.  The veteran's assertions 
regarding the severity of his disability are acknowledged, 
but as discussed earlier, attempts by VA to assist the 
veteran have not received his cooperation.  In this regard, 
although a supplemental statement of the case included 
language advising him to indicate his willingness to 
cooperate with an examination and to submit private records, 
or submit authorizations for VA to request those records, no 
response has been received.  The Board notes certain language 
in the February 2004 VA Form 9 which seems to indicate that 
the veteran is waiting for guidance from his representative.  
The record shows that Disabled American Veterans has been his 
representative since 1996, and that organization has been 
copied with various VA communications and afforded an 
opportunity to submit a VA Form 646 at the local level (with 
no response).  However, the representative's Washington 
office did submit argument in support of the veteran's 
appeal.  


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


